Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-17, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the language “unpredictable folds” is indefinite in describing the folds for the puzzle.  It is unclear what is unpredictable about the folds to identify them as “unpredictable”.  In claim 1, the language “the seemingly negative space” lacks a proper antecedent basis.  
In claim 20, the language “element fragments” is unclear as claim 19 defines “first element fragments” and “second element fragments”.  Thus, it is unclear which of these fragments claim 20 is referring.  
In claim 21, the language “element fragments” is unclear as claim 1 defines “first set of element fragments” and “second set of element fragments”.  Thus, it is unclear which of these fragments claim 21 is referring.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edborg (2,327,875). Regarding claim 1, Edborg discloses a puzzle construction comprising a substrate and a plurality of element fragments dispersed over the substrate. Note Figures 1 and 2 showing the front and back sides of the substrate. The substrate is folded such that a first set of fragments (3, 4, 17, 23) are folded into a first solvable element (Figure 6) and the substrate is folded again such that a second set of fragments (2, 6, 7, 10) are folded into a second solvable element (Figure 10). The first and second fold configurations are different in that they present .
Regarding the limitations for the distraction element to visually mislead as to what is the interior or exterior of the solvable element, note Figures 1 and 2 showing additional elements besides those that form the solutions of Figures 6 and 10. The additional elements define distraction elements that increase the difficulty of solving the first solvable element.  Further, this limitation relates to the printed matter of the invention.  It is noted that this limitation relates to the meaning and information conveyed by the printed matter.  Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.  See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).”  Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists.  Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate.  The printed matter (i.e., the distraction element which visually misleads to what is the interior or exterior of a solvable element) and the product (i.e., the substrate) do not depend upon each other and the product merely serves a support and display for the printed matter.  Thus, a functional relationship 
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg.  Edborg teaches that it is known in the art of folding puzzles to provide first and second sets of indicia on the substrate such that a first and second completed and solved element is created upon folding of the substrate.  To merely define other indicia that misleads as to what is the interior or exterior of a solvable element does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Edborg.  
Thus, any differences in indicia between the claimed invention and the teachings of Edborg reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by Edborg with alternative indicia such as recited in order to provide alternative foldable puzzle arrangements for the puzzle.  
Regarding claim 2, Edborg teaches first and second sets of angles to form the first and second old configurations.  For example, the first set of angles provide the first fold configuration as shown in Figure 6 and the second set of angles provide the second fold configuration as shown in Figure 10.  Because the first and second fold configurations are shown as being different they are obviously formed according to different sets of angles.   
Regarding claim 3, it is noted that the limitation for the second fold configuration to incorporate the first fold configuration with an additional fold beyond the first fold configuration 
Regarding claim 5, the additional elements are visually misleading to attract views toward the distraction element and away from the element fragments of the first solvable element.
Regarding claim 6, note Figures 1 and 2 showing the additional elements filling in space between element fragments of the first solvable element and introducing ambiguity to solving the first solvable element.
Regarding claim 7, note Figure 1 showing a distraction element (11, 12) that is not part of the solvable element and crosses a fold line.
Regarding claim 8, the additional elements provide camouflage for the first set of element fragments (3, 4, 17, 23) that are used to solve the first solvable element of Figure 6.
Regarding claim 9, note Figures 1 and 2 of Edborg showing no borders for the fragments. Further, Edborg is silent as to defining any lines or borders outlining the fragments.
Regarding claim 10, note Figures 1 and 6 of Edborg. Here, Edborg shows a fragment (3, 4) that crosses a fold line and is part of the first solvable configuration.

Regarding claim 13, solving of the first solvable element reveals a clue to the user that the second solvable element is also an animal head. Alternatively, solving of the first solvable element reveals a clue that none of the fragments used in the first solvable element would be used in solving the second solvable element.
Regarding claim 14, solving the first solvable element reveals a first global clue (i.e. a horse head) which facilitates solving a global solvable element (i.e. animal’s heads). Solving the second solvable element reveals a second clue (i.e. a cow head) that facilitates solving the global solvable element (i.e. animal’s heads).
Regarding claim 15, the fragments as depicted by Edborg are obviously capable of being colored in.
Regarding claim 16, note Figures 6 and 10 of Edborg showing introductory panels for the puzzle. The puzzle is obviously capable of being packaged in this state. It would have been obvious to one of ordinary skill in the art to provide the solved puzzle in the packaged state in order to demonstrate to a purchaser the solution to the puzzle.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art to include an instruction manual with the puzzle of Edborg in order to instruct the user how to play with the puzzle. The instruction manual provides a visual hint to assist the user in solving the solvable element.

Regarding the limitation for the shared element fragment, it is noted that this limitation relates to the printed matter of the invention.  Edborg teaches the application of printed matter in the form of first and second element fragments to the substrate of the puzzle.  The first and second element fragments define first and second solvable elements for the puzzle.  To merely define an additional shared element that forms part of the first and second solvable elements is considered to be an obvious extension on the teachings of Edborg.   

Further, it is noted that the limitation for the first and second distinct artworks relates to the printed matter applied to the puzzle.  As noted in the rejection of claim 1, the printed matter does not have a functional relationship with the substrate and thus, is not given patentable weight.  Accordingly, the teachings of Edborg render the claimed invention obvious. 
Further, even if the indicia did define a functional relationship with the substrate, this relationship is not new and unobvious given the teachings of Edborg.  Edborg teaches the application of indicia to a substrate wherein folding of the puzzle achieves completed first and second solved pictures.  Edborg also provides distraction elements for the puzzle to increase the difficulty of the folding puzzle.  To merely define different artworks presented by the distraction elements and the element fragments is not considered to be new and unobvious given the teachings of Edborg but merely an obvious extension on his teachings.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederseim, Jr. (698,603). Regarding claim 19, Wiederseim, Jr. discloses a book (A) comprising a plurality of substrates (C, D) having element fragments thereon. Note Figures 1-5. Wiederseim, Jr. provides a plurality of first element fragments (the letters “ele” and “phant”) dispersed among the plurality of substrates and a second plurality of puzzle fragments (the letters “ti” and “ger”) that are dispersed among the plurality of substrates. The solvable element is solved as shown in Figure 1 when in a first fold configuration of the substrate to unify the first element fragment of .  
Further, it is noted that the limitations relating to the first and second element fragments and the distraction element define printed matter applied to the plurality of substrates.  It is noted that these limitations relate to the meaning and information conveyed by the printed matter.  Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.  See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).”  Here, the product (i.e., the plurality of substrates) merely serves as a support for the printed matter and thus, no functional relationship exists.  Without the indicia, the substrates still functions as substrates and without the substrates the indicia can be put on any other substrate.  The printed matter (i.e., the first and second element fragments and the distraction element) and the product (i.e., the substrate) do not depend upon each other and the product merely serves a support and display for the printed matter.  Thus, a functional relationship between the printed matter and puzzle pieces does not exist and the limitation for the distraction element to visually mislead as to what is the interior or exterior of a solvable element is not accorded patentable weight.  

Thus, any differences in indicia between the claimed invention and the teachings of Wiederseim, Jr. reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by Wiederseim, Jr. with alternative indicia such as recited in order to provide alternative foldable puzzle arrangements for the puzzle.  
Regarding claim 20, Wiederseim, Jr. teaches for the substrates to be in a layout configuration when forming the aggregate element from the element fragments. Regarding the limitation for the substrates to be removable from the puzzle, it would have been obvious to one of ordinary skill in the art to form the substrates from paper in order to provide a lightweight conventional appearing book. Forming the substrates from paper provides substrates that are obviously capable of being removed (i.e. torn) from the book.
Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.  Regarding the amendment to claim 1 further defining the folds as unpredictable, attention is directed to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second .  
Regarding the reference to Edborg, the applicant contends that Edborg lacks the teaching for the distraction element as recited in amended claim 1.  However, this argument is not persuasive.  Attention is directed to Figures 1 and 2 showing additional elements besides those that form the solutions of Figures 6 and 10. The additional elements define distraction elements that increase the difficulty of solving the first solvable element.  Further, this limitation relates to the printed matter of the invention.  It is noted that this limitation relates to the meaning and information conveyed by the printed matter.  Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.  See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).”  Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists.  Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate.  The printed matter (i.e., the distraction element which visually misleads to what is the interior or exterior of a solvable element) and the product (i.e., the substrate) do not depend upon each other and the product merely serves a support and display for the printed matter.  Thus, a functional relationship between the printed matter and puzzle pieces does not exist and the limitation for the distraction element to visually mislead as to what is the interior or exterior of a solvable element is not accorded patentable weight.  
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg.  Edborg 
Thus, any differences in indicia between the claimed invention and the teachings of Edborg reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by Edborg with alternative indicia such as recited in order to provide alternative foldable puzzle arrangements for the puzzle.  
Regarding the reference to Ketch, it is noted that these remarks have been considered but are deemed to be moot as no rejections rely on Ketch in the instant office action.  
Regarding the reference to Wiederseim, the applicant contends that Wiederseim lacks the teaching for the added limitations to claim 19.  However, this argument is not persuasive.   Wiederseim, Jr. discloses a book (A) comprising a plurality of substrates (C, D) having element fragments thereon. Note Figures 1-5. Wiederseim, Jr. provides a plurality of first element fragments (the letters “ele” and “phant”) dispersed among the plurality of substrates and a second plurality of puzzle fragments (the letters “ti” and “ger”) that are dispersed among the plurality of substrates. The solvable element is solved as shown in Figure 1 when in a first fold configuration of the substrate to unify the first element fragment of the first substrate with the second element fragment of a second substrate. The second solvable element (“ti” and “ger”) is unseen and thus is in an unsolved status.  Further, Wiederseim, Jr. provides a distraction element (the letters “mon”) 
Further, it is noted that the limitations relating to the first and second element fragments and the distraction element define printed matter applied to the plurality of substrates.  It is noted that these limitations relate to the meaning and information conveyed by the printed matter.  Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.  See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).”  Here, the product (i.e., the plurality of substrates) merely serves as a support for the printed matter and thus, no functional relationship exists.  Without the indicia, the substrates still functions as substrates and without the substrates the indicia can be put on any other substrate.  The printed matter (i.e., the first and second element fragments and the distraction element) and the product (i.e., the substrate) do not depend upon each other and the product merely serves a support and display for the printed matter.  Thus, a functional relationship between the printed matter and puzzle pieces does not exist and the limitation for the distraction element to visually mislead as to what is the interior or exterior of a solvable element is not accorded patentable weight.  
Further, even if a functional relationship did exist between the printed matter and the substrates, this relationship is not new and unobvious given the teachings of Wiederseim, Jr. 
Thus, any differences in indicia between the claimed invention and the teachings of Wiederseim, Jr. reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by Wiederseim, Jr. with alternative indicia such as recited in order to provide alternative foldable puzzle arrangements for the puzzle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN B WONG/Primary Examiner, Art Unit 3711